DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among inventions, as set forth in the Office action mailed on 8/17/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 8/17/20 is withdrawn.  Claims 15-20, directed to non-elected inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-7 and 11-20 are allowed.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claim 1 of the instant invention comprising inter alia an endoscope comprising: an insertion part that is to be inserted into a subject; a first unit that is built in a distal end portion of the insertion part and includes a first optical member and an optical member holder, wherein the first optical member is in contact with a proximal end portion of the optical member holder; a second unit that is built in the distal end portion of the insertion part and includes a second optical member; an adhesive layer that is formed between a light transmission surface of the first optical member and a light transmission surface of the second optical member and adheres the first optical member to the second optical member; and a resin layer that fills a gap larger than a thickness of the adhesive layer formed between the first unit and the second unit, wherein a thermal expansion coefficient of the resin layer is set to 1/10 or less of a thermal expansion coefficient of the adhesive layer, wherein the first optical member is a prism, and the second optical member is a cover glass of an imaging element.  
Hanada et al. (US 20160178884) disclose an endoscope comprising a first unit that is built in a distal end portion of the insertion part and includes a first optical member L3 and an optical member holder 35 and a second unit that is built in the distal end portion of the insertion part and includes a second optical member 33 wherein the first optical member is in contact with a proximal end portion of the optical member holder (See Fig. 3) and adhesive layer 37 and resin layers.   Hanada et al. are silent with respect to a resin layer 61 that fills a gap larger than a thickness of the adhesive layer formed between the first unit and the second unit and wherein a thermal expansion coefficient of the resin layer is set to 1/10 or less of a thermal expansion coefficient of the adhesive layer and/or wherein an elastic modulus of the resin layer is set to be smaller than an elastic modulus of the adhesive layer.    Takahashi et al. (US 20100022841) disclose an analogous endoscope 30 comprising first and second optical members G1, G2 with an adhesive layer 57 between the light transmission surfaces of the optical members and a resin layer 61 that fills a gap larger than a thickness of the adhesive layer formed between the first unit and the second unit (See Figs. 2-4 and paragraphs 0042-0051).  However, Takahashi et al. are silent with respect to a wherein the first optical member is a prism, and the second optical member is a cover glass of an imaging element.  Any combination of the prior art of record, made to meet the current limitations of the endoscope and the claimed optical system therein, would only be done so with impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                         
6/7/2021